Mario J. Albano, Esq. Fire District Attorney, Verplanck
You have asked whether section 137 of the General Business Law prohibits former members and non-members of a fire company from wearing fire company jackets.
Section 137 of the General Business Law prohibits a person from willfully wearing or attaching to any motor vehicle the badge, insignia, rosette or button of specified organizations unless they are entitled to wear the same under the constitution, bylaws, rules or regulations of such organizations. While volunteer fire companies are not specifically delineated in this section, there is a general prohibition on the unauthorized and willful use or wearing of the badge, insignia, rosette or button of any society, order or organization of ten years standing in the State of New York. The penalty is a violation punishable by a fine not to exceed $100 (ibid.).
We conclude that the unauthorized and willful wearing of the badge, insignia, rosette or button of an organization of ten years standing in the State of New York is prohibited.